        Case 5:20-cv-01064-GEKP Document 7 Filed 10/26/20 Page 1 of 7



                    IN THE UNITED STATES DISTRICT COURT
                  FOR THE EASTERN DISTRICT OF PENNSYLVANIA

CORY HILARIO
    Plaintiff

       v•                                           CIVIL ACTION NO. 20-CV-1064

.JEFFREY L. SCHMEHL, et al
      Defendants



                                       MEMORANDUM

PRATTER,J.                                                             OCTOBE~, 2020

       Plaintiff Cory Hilario, an inmate incarcerated at the Federal Correctional Complex in

Allenwood, Pennsylvania, filed this civil rights action pursuant to Bivens v. Six Unknown Named

Agents ofFederal Bureau ofNarcotics, 403 U.S. 388 (1971), based on allegations that he was

illegally prosecuted, convicted and imprisoned. He seeks to proceed informa pauperis. For the

following reasons, the Court will grant Mr. Hilario leave to proceed informa pauperis and

dismiss the Complaint as legally baseless pursuant to 28 U.S.C. § 1915(e)(2)(B)(i), as discussed

further below.

I.     FACTUAL ALLEGATIONS 1

       Mr. Hilario's claims are predicated on a federal criminal proceeding presided over by the

Honorable Jeffrey L. Schmehl. United States v. Hilario, Crim. A. No. 18-161-1 (E.D. Pa.). On

April 18, 2018, Mr. Hilario was charged in a one-count indictment with possession with the

intent to distribute fifty-nine grams of crack. Id (ECF No. 1). Thereafter, a bench warrant


1
  The following facts are taken from the Complaint, exhibits to the Complaint, and public
records, which the Court may consider in evaluating Mr. Hilario's claims. See Buck v. Hampton
Twp. Sch. Dist., 452 F.3d 256,260 (3d Cir. 2006).


                                                1
         Case 5:20-cv-01064-GEKP Document 7 Filed 10/26/20 Page 2 of 7



issued for Mr. Hilario's arrest; Mr. Hilario was detained at the Lehigh County jail at the time. Id.

(ECF No. 3). On April 23, 2018, Mr. Hilario was arrested, transferred to federal custody, and

appeared at a hearing before a magistrate judge at which he pied not guilty and stipulated to

pretrial detention. Id. (ECF No. 4 & 14).

        Mr. Hilario ultimately pied guilty and was sentenced to a term of 96 months of

imprisonment to be followed by a five-year term of supervised release. Id. (ECF No. 28.) His

plea agreement contains a waiver of his right to appeal or collaterally attack his sentence. Id.

(ECF No. 22 at 7-8). Mr. Hilario neither appealed nor filed a motion to vacate his sentence

pursuant to 28 U.S.C. § 2255.

       Mr. Hilario's pending Complaint names the following Defendants: (1) Judge Schmehl;

(2) William M. McSwain, the United States Attorney for the Eastern District of Pennsylvania;

(3) A.J. Follmer; (4) Robert C. Eckert; (5) Joseph A. Petrarca; (6) Denise S. Wolf; and (7)

Jerome M. Maiatico. The gist of Mr. Hilario's claims is that his prosecution was unlawful

because of defects in his indictment and because various documents were withheld from him

and/or not entered on the docket, which undermined his ability to prepare his defense and the

integrity of the proceeding. He contends that he is "actually innocent" and has been illegally

incarcerated. (ECF No. 1 at 1.)

       Specifically, Mr. Hilario contends that the following items either were not disclosed to

him or are not evident on his criminal docket:

           •   "All indictments upon which a conviction were [sic] based- duly endorsed by a
               grand jury foreperson and United States Attorney, or colloquy of indictment
               waivers in open court;"

           •   "Warrant of arrest;"

           •   "Certified copy of plea deal;"



                                                 2
        Case 5:20-cv-01064-GEKP Document 7 Filed 10/26/20 Page 3 of 7



            •   "Affidavit of criminal complaint;"

            •   "Arrest warrant or summons upon complaint;"

            •   "Letter of Certificate of Concurrence;"

            •   "Affidavit of probable cause hearing;" and

            •   "Grand jury transcripts, ballot, and/or record for inspection."

(Id at 3.) According to Mr. Hilario, the defendants conspired to manipulate these documents or

conceal them from him in violation of his constitutional rights. (Id.) He also contends that

defects in the indictment deprived the federal court of jurisdiction to convict him. (Id.)

        Mr. Hilario alleges that the defendants are "legally responsible" for "affecting his liberty

interest to be free from prosecution without probable cause, and for placing him in custody

unlawfully." (Id at 1-2.) He seeks nominal, compensatory, and punitive damages, immediate

release from custody, and declaratory relief. (Id. at 2.) In particular, he asks this Court to

determine "whether the government even had probable cause to arrest him, subject-matter

jurisdiction over him, an indictment which is facially 'fair' standing upon the requirements of the

constitution, and whether withholding these documents, if they exist, until after the conviction is

a due process violation." (Id. at 2.)

       Mr. Hilario attached several documents to his Complaint as exhibits, including: the last

page of his indictment, (id. at 10); a Freedom oflnformation Act request he filed with the

Department of Justice for the documents in question, (id. at 11-13); a copy of his plea agreement

(id. at 14-28); portions of a motion to proceed informa pauperis and FOIA complaint he filed in

the United States District Court for the District of Columbia against President Trump and various

Department of Justice officials, (id. at 24-31 & 35-37), which was dismissed pursuant to 28

U.S.C. § 1915A for failure to state a claim, see Hilario v. Trump, D.D.C. Civ. A. No. 20-162



                                                  3
         Case 5:20-cv-01064-GEKP Document 7 Filed 10/26/20 Page 4 of 7



(Mar. 10, 2020 Memorandum and Order); and a post-conviction motion he filed in his criminal

case for disclosure of the documents in question, (ECF No. 1 at 32-34), which was denied. See

United States v. Hilario, Crim. A. No. 18-161-1 (E.D. Pa.) (ECF Nos. 30 & 32.)

II.     STANDARD OF REVIEW

        The Court grants Mr. Hilario leave to proceed in forma pauperis because it appears that

he is not capable of prepaying the fees to commence this action. 2 Accordingly, 28 U.S.C. §

1915(e)(2)(B)(i) requires the Court to dismiss the Complaint if, among other things, it is

frivolous. A complaint is frivolous if it "lacks an arguable basis either in law or in fact," Neitzke

v. Williams, 490 U.S. 319,325 (1989), and is legally baseless if"based on an indisputably

meritless legal theory," Deutsch v. United States, 67 F.3d 1080, 1085 (3d Cir. 1995). Because

Mr. Hilario is proceeding prose, the Court construes his allegations liberally. Higgs v. Atty

Gen., 655 F.3d 333, 339 (3d Cir. 2011).

III.   DISCUSSION

       To the extent Mr. Hilario alleges he was prosecuted and detained without probable cause,

his claims are best construed as Fourth Amendment malicious prosecution claims. See Manuel v.

City ofJoliet, Ill., 13 7 S. Ct. 911, 919 (2017) ("If the complaint is that a form of legal process

resulted in pretrial detention unsupported by probable cause, then the right allegedly infringed

lies in the Fourth Amendment."); Wallace v. Kato, 549 U.S. 384,390 (2007) (explaining that the

tort of malicious prosecution "remedies detention accompanied, not by absence of legal process,

but by wrongful institution of legal process"); Noviho v. Lancaster Cty. ofPa., 683 F. App'x 160,

166 (3d Cir. 2017) (per curiam) ("Arrests made pursuant to a 'validly issued-if not validly




2
 However, because Mr. Hilario is a prisoner, he is obligated to pay the filing fee in installments
pursuant to 28 U.S.C. § 1915(b).

                                                  4
         Case 5:20-cv-01064-GEKP Document 7 Filed 10/26/20 Page 5 of 7



supported-arrest warrant' generally occur after the institution of legal process and, thus, sound

in malicious prosecution rather than false arrest or imprisonment." (quoting Myers v. Koopman,

738 F.3d 1190, 1195 (10th Cir. 2013)). The Court also understands Mr. Hilario to be alleging

that his conviction is unlawful because it was procured without affording him due process.

However, Mr. Hilario's claims are not cognizable in a Bivens action.

        "Motions pursuant to 28 U.S.C. § 2255 are the presumptive means by which federal

prisoners can challenge their convictions or sentences that are allegedly in violation of the

Constitution," although § 2241 may be used when the remedy provided by § 2255 is "inadequate

or ineffective." Okereke v. United States, 307 F.3d 117, 120 (3d Cir. 2002). In other words, a§

2255 motion is the proper way to challenge a federal conviction, rather than a Bivens action. See

Okoro v. Callaghan, 324 F.3d 488,490 (7th Cir. 2003) ("Okoro adhered steadfastly to his

position that there were no drugs, that he was framed; in so arguing he was making a collateral

attack on his conviction, and Heck holds that he may not do that in a civil suit, other than a suit

under the habeas corpus statute or its federal-defendant equivalent, 28 U.S.C. § 2255."); Beverly

v. Reno, 23 F.3d 158, 159 (7th Cir. 1994) (federal prisoner cannot circumvent§ 2255 "by

bringing an independent civil action"); see generally Ziglar v. Abbasi, 137 S. Ct. 1843, 1863

(2017) ("[W]hen alternative methods of relief are available, a Bivens remedy usually is not.").

The Court will not construe Mr. Hilario's Complaint as such a motion because the sentencing

judge is in a better position to determine the enforceability of the waiver in Mr. Hilario's plea

agreement and the validity of any challenges to his conviction.

       Furthermore, assuming a Bivens remedy exists in this context, the Supreme Court has

held that ''to recover damages [or other relief] for allegedly unconstitutional conviction or

imprisonment, or for other harm caused by actions whose unlawfulness would render a



                                                 5
         Case 5:20-cv-01064-GEKP Document 7 Filed 10/26/20 Page 6 of 7



conviction or sentence invalid, a § 1983 plaintiff must prove that the conviction or sentence has

been reversed on direct appeal, expunged by executive order, declared invalid by a state tribunal

authorized to make such determination, or called into question by a federal court's issuance of a

writ of habeas corpus(.]" Heck v. Humphrey, 512 U.S. 477, 486-87 (1994) (footnote and citation

omitted); see also Wilkinson v. Dotson, 544 U.S. 74, 81-82 (2005) ("[A] state prisoner's§ 1983

action is barred (absent prior invalidation) - no matter the relief sought (damages or equitable

relief), no matter the target of the prisoner's suit (state conduct leading to conviction or internal

prison proceedings) -   if success in that action would necessarily demonstrate the invalidity of

confinement or its duration." (emphasis omitted)); Vanderklok v. United States, 868 F.3d 189,

199 (3d Cir. 2017) (the Supreme Court has only recognized a Bivens remedy in a handful of

contexts and "has plainly counseled against creating new Bivens causes of action").

"Although Heck involved a § 1983 action by a state prisoner, the reasoning in Heck has been

applied to bar Bivens claims." Lora-Pena v. F.B.l, 529 F.3d 503,506 n.2 (3d Cir. 2008).

       Here, success on Mr. Hilario's claims would necessarily undermine the validity of his

intact conviction because his Complaint challenges the constitutionality of his prosecution,

conviction and related imprisonment. Accordingly, his claims for damages and declaratory

relief, assuming such relief is even available, are barred by Heck. See Garrett v. United States,

771 F. App'x 139, 141 (3d Cir. 2019) (per curiam) ("Here, because Garrett's claims directly

challenged the validity of his federal conviction and sentence-which have not been

invalidated-his complaint sought the sort of relief that is plainly barred by Heck." (internal

quotations omitted)); Murphy v. Bloom, 443 F. App'x 668,669 (3d Cir. 2011) (per curiam)

(holding that Heck barred Bivens claims where plaintiff "alleged that the defendants conspired to

alter his trial transcript and to include a false declaration in his sentencing memorandum"); Stuler



                                                  6
         Case 5:20-cv-01064-GEKP Document 7 Filed 10/26/20 Page 7 of 7



v. United States, 301 F. App'x 104, 106 (3d Cir. 2008) (per curiam) (Heck applied in Bivens

action in which the bulk of plaintiff's complaint was "little more than a thinly veiled attempt to

attack his criminal conviction ... under the guise of a civil action"). In sum, Mr. Hilario has not

alleged a cognizable basis for a Bivens claim. 3

IV.     CONCLUSION

        For the foregoing reasons, the Court will grant Mr. Hilario leave to proceed informa

pauperis and dismiss his Complaint as legally baseless, pursuant to 28 U.S.C. § 1915(e)(2)(B)(i).

Although leave to amend would be futile, the Court will dismiss Mr. Hilario's challenges to his

conviction without prejudice to him filing a § 2255 motion in his criminal case, and will dismiss

his remaining claims without prejudice to reassertion in a new civil action only in the event his

conviction is reversed, vacated, or otherwise invalidated. See Curry v. Yachera, 835 F.3d 373,

379 (3d Cir. 2016). An appropriate Order follows, which shall be docketed separately.

                                              BYIB C O U R T ~




3
  There are other reasons why Mr. Hilario's claims fail. Notably, judges are entitled to absolute
immunity from liability based on acts or omissions taken in their judicial capacity, so long as
they do not act in the complete absence of all jurisdiction. See Stump v. Sparkman, 435 U.S.
349, 355-56 (1978). Similarly, prosecutors are entitled to absolute immunity from liability for
acts that are "intimately associated with the judicial phase of the criminal process" such as
"initiating a prosecution and ... presenting the State's case." Imbler v. Pachtman, 424 U.S. 409,
430-31 (1976); see also See Van de Kamp v. Goldstein, 555 U.S. 335, 348-49 (2009). However,
the Court need not address these or other defects in Mr. Hilario's Complaint as alternative
reasons for dismissal.
                                                   7
